UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1084



ATTORNEY GRIEVANCE COMMISSION OF MARYLAND,

                                                Petitioner - Appellee,

          versus


PATRICK J. MUHAMMAD,

                                               Respondent - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:05-
cv-03144-MJG)


Submitted:   August 31, 2006                 Decided:   October 3, 2006


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Patrick J. Muhammad, LAW OFFICES OF PATRICK MUHAMMAD, Baltimore,
Maryland, for Appellant. J. Joseph Curran, Jr., Attorney General
of Maryland, Gary W. Kuc, Assistant Attorney General, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Patrick J. Muhammad appeals the district court’s order

remanding the attorney disciplinary petition filed against him by

the Maryland Attorney Grievance Commission (“AGC”) to the Maryland

Court of Appeals.       The district court granted the AGC’s motion to

remand the petition after finding no basis for removal under 28

U.S.C. §§ 1441, 1442, or 1443 (2000).

           Pursuant to 28 U.S.C. § 1447(d) (2000), “[a]n order

remanding a case to the State court from which it was removed is

not   reviewable   on    appeal   or    otherwise,    except   that   an   order

remanding a case to the State court from which it was removed

pursuant to section 1443 . . . shall be reviewable . . . .”                  The

Supreme Court has limited § 1447(d) to insulate from appellate

review only those remand orders based on the grounds specified in

28 U.S.C. § 1447(c) (2000):       a defect in the removal procedure and

a lack of subject matter jurisdiction.               Quackenbush v. Allstate

Ins. Co., 517 U.S. 706, 711-12 (1996) (instructing that § 1447(c)

and (d) must be read in conjunction with one another).                     Thus,

because the district court concluded it lacked subject matter

jurisdiction under §§ 1441 and 1442, that portion of the remand

order is not subject to appellate review.             Severonickel v. Gaston

Reymenants, 115 F.3d 265, 266-69 (4th Cir. 1997); Mangold v.

Analytic Servs., Inc., 77 F.3d 1442, 1450 (4th Cir. 1996); Noel v.

McCain, 538 F.2d 633, 635 (4th Cir. 1976).              Accordingly, to the


                                       - 2 -
extent Muhammad challenges the district court’s jurisdictional

determination under §§ 1441 and 1442, his appeal is dismissed.

             The district court’s conclusion that removal was also

improper pursuant to § 1443 is reviewable, however.               28 U.S.C.

§ 1447(d).    After a thorough review of the record and the district

court’s order, we find no reversible error; accordingly, we affirm

this portion of the district court’s order on the reasoning of the

district court.      See Attorney Grievance Comm’n of Maryland v.

Muhammad,    No.   1:05-cv-03144-MJG   (D.   Md.   Jan.   19,   2006).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      DISMISSED IN PART;
                                                        AFFIRMED IN PART




                                 - 3 -